               Case CAC/2:21-cv-00843 Document 32 Filed 03/17/21 Page 1 of 1




                         BEFORE THE UNITED STATES JUDICIAL PANEL
                              ON MULTIDISTRICT LITIGATION

    IN RE:
                                                                                              MDL No. 2989
    JANUARY 2021 SHORT SQUEEZE TRADING
    LITIGATION



                                     NOTICE OF DISMISSED ACTIONS

             In accordance with Rule 6.1(f) of the Rules of Procedure for the United States Judicial

    Panel on Multidistrict Litigation, Defendants Robinhood Financial LLC, Robinhood Securities,

    LLC and Robinhood Markets, Inc. write to notify the Judicial Panel on Multidistrict Litigation of

    two actions that were included in the Motion to Transfer (Dkt. No. 1) that have since been

    dismissed with prejudice. Both cases are now closed.

             The dismissed actions are included in the attached schedule of dismissed actions. The

    court filings related to the dismissals and the district court dockets are attached.1


    Dated: March 17, 2021                                          Respectfully Submitted,

                                                                   CRAVATH, SWAINE & MOORE LLP

                                                                   By: /s/ Kevin J. Orsini
                                                                   Kevin J. Orsini (NY Bar No. 4261806)
                                                                   825 Eighth Avenue
                                                                   New York, NY 10019
                                                                   Tel: (212) 474-1000
                                                                   Fax: (212) 474-3700
                                                                   korsini@cravath.com

                                                                   Attorneys for Defendants Robinhood
                                                                   Financial LLC, Robinhood Securities,
                                                                   LLC and Robinhood Markets, Inc.

1
  For one of the actions, Cobos v. Robinhood Financial LLC, et al., No. 21-cv-00834 (C.D. Cal.), a stipulation, rather
than a court order, is attached. Under Fed. R. Civ. P. 41(a)(1)(A)(ii), a stipulation without a court order is sufficient to
voluntarily dismiss an action.
